In an action to recover damages for personal injuries, etc., the defendants separately appeal from an order of the Supreme Court, Queens County (Berke, J.), dated January 12, 2000, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them based upon the failure of the plaintiff Cheryl B. Harrigan to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
We agree with the Supreme Court that the motion papers submitted by the defendants failed to establish a prima facie case that the injuries sustained by the plaintiff Cheryl B. Harrigan were not serious within the meaning of Insurance Law § 5102 (d) (see, Feuerman v Achtar, 246 AD2d 577; Mendola v Demetres, 212 AD2d 515). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.